 In the Matter OfFEDERAL-MOGUL CORPORATION,EMPLOYERandINTER-NATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERSOF AMERICA,OFFICEWORKERSLOCAL UNIONNo. 889(UAW-CIO),PETITIONERCase No. 7-R-2311.Decided April 144 1947Messrs. Rogers I. MarquisandJames H. Dingeman,of Detroit,Mich., for the Employer.Maurice Sugar and Jack N. Tucker,byM flr.Jack N. Tucker;andMr. Forest C. Fair,of Detroit, Mich., for the Petitioner.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERUpon an amended petition duly filed, hearing in this case was heldat Detroit, Michigan, on August 13, 14, and 19, and on September 6,18, 19, 23, and 30, 1946, before Robert J. Weiner, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.On September 5, 1946, before the hearing was closed, an electionwas held among employees in the unit alleged to be appropriate.TheTally of Ballots discloses that of 99 ballots cast, 26 were for, and 39against, the Petitioner, and that 34 ballots were challenged.OnSeptember 11, 1946, the Petitioner filed objections to the conduct ofthe election, alleging that the Employer had interfered with the con-duct of the election and asking that the National Labor RelationsBoard set aside the election and conduct a new election.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.TIn7 BUSINESS OF THE EMPLOYERFederal-Mogul Corporation, with its general offices at Detroit, Mich-igan, is engaged in the manufacture of bearings, bushings, castings,and babbit material at several plants in various States of the UnitedStates.At the commencement of the hearing, the Employer operated73 N.L.R B, No 69359 360DECISIONSOF NATIONALLABOR RELATIONS BOARDat Detroit, Michigan, three plants, Plant No. 1, the principal plant,known as the Shoemaker Plant, Plant No. 2 or the Marine Division,'and Plant No. 3, known as the Detroit Service Branch,2 the only plantsinvolved in this proceeding.During the last calendar year, the Em-ployer purchased supplies, materials, and equipment for its Detroitplants, valued in excess of $2,000,000, approximately 75 percent ofwhich originated in States other than Michigan.During the sameperiod, the Employer sold products manufactured at its Detroit plants,valued in excess of $5,000,000, more than 85 percent of which repre-sented shipments made to points outside Michigan.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with theCongressof Industrial Organizations, claiming torepresent employees of theEmployer.III. THE APPROPRIATE UNITThe Employer and the Petitioner agree that office and clerical em-ployees at the Employer's Detroit plants constitute an appropriatebargaining unit.They are agreed that there should be excluded fromthe unit all employees in the Personnel Department; all employees inthe Industrial Relations Department; all employees in the bargainingunits for which Locals 202 and 114 of the UAW-CIO are recognized asbargaining agents,3 all employees in the Engineering, Credit, Research,and Tax Departments except steno-secretaries in these four depart-ments; all secretaries; print shop employees; part-time or temporaryemployees; the auditor; all employees in the supervisors' unit for whichForemen's Association of America is certified representative; andother supervisory employees within the Board's usual definition ofthat term.The Petitioner would include, and the Employer would ex-clude, the switchboard operator-receptionist, steno-secretaries, sales-men, and all non-supervisory employees in the Standards Department.Switchboard operator-receptionist:The duties of the switchboardoperator-receptionist involve the usual duties performed by telephoneoperators.As receptionist, this employee receives and directs plantvisitors, arranges interviews, and keeps a record of calls.The Em-ployer contends that inter-plant telephone conversations comingthrough the switchboard frequently concern matters of labor relationsIn September 1946, the Employer sold the Marine Division2The Detroit Service Branch is a warehousing and babbiting operationLocal 202 represents production and maintenance employees at the Detioit plants.Local 114 represents plant-protection employees at these plants. FEDERAL-MOGUL CORPORATION361and that the opportunity afforded to the switchboard operator to"listen in" on such calls renders her a confidential employee and, assuch, she should be excluded from the unit.Upon occasion the switch-board operator interrupts speakers during a long distance telephoneconversation to inform them of some matter relative to the further useof the telephone line.Otherwise she has no occasion to interrupt thetelephone conversation or to hear any telephone conversation in theregular course of her duties.We have considered the duties and op-portunities of telephone operators in other decisions.4We have foundthat telephone operators are not confidential employees, inasmuch as,in the performance of their regular duties, they do not have to do withlabor relation matters.We shall include the switchboard operator-receptionist in the unit of office and clerical employees.Steno-secretaries:The parties agree that employees classified assecretaries should be excluded from the bargaining unit.Steno-secretaries take and transcribe dictation and perform related clericalduties.They handle general office work and routine correspondence,relieving their supervisors of clerical and minor administrative duties.Unlike employees classified as secretaries, steno-secretaries do nothandle the personal and important mail of executives, nor do they,in the regular course of their, duties, handle matters relating to themanagement of labor relations among supervised employees.Asidefrom steno-secretaries in the Personnel and Industrial Relations De-partments, whom the parties agree to exclude from the unit, employeesin this category are not confidential employees.We shall includesteno-secretaries in the office and clerical unit.Salesmen:Three employees classified as administrative assistantsserve the Employer as salesmen.5One covers the States of Indianaand Kentucky and -western Ohio, occasionally making a trip intoTennessee; a second, Michigan; and the third, eastern Ohio, westernPennsylvania, and western New York.Each of the three salesmenspends approximately 3 weeks of each month in and about the cityof Detroit.The work of salesmen includes the quoting of prices, thecomposition of letters, the making of telephone calls, the entertain-ment of customers at company expense, the receiving of customers'complaints, and frequent consultation with engineering and inspectionchiefs at the plant.They know the Employer's profit estimates onthe jobs for which they make quotations, and have some limited dis-cretion in making quotations to customers in order to secure theirorders.While the salesmen spend a considerable portion of theirtime in Detroit and, for convenience, work in, and from, the Detroit4 flatter of Gould and EberhardtCo , 66 N L R B 1326, and cases cited therein.5Employees classified as administrative assistants other than salesmen fall within theBoa, cis definition of superyisoiy employeesand, as such,are excluded from the bargainingunit. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDoffices of the Employer, we believe that salesmen as a group have littlein common with the clerical employees working in the Detroit officeswho primarily comprise the bargaining unit sought by the Petitioner.We shall exclude salesmen from the bargaining unit.6The Standards Department:The Standards Department, dividedinto two sections under one department head, the time-study divisionand the estimating division, administers the Employer's policy inregard to piece-work rates and price estimates and resolves manyof the problems which arise in these related fields.At Plant No. 1, which is the principal manufacturing plant inDetroit, the Employer frequently furnishes to its customers smallquantities of bearings so that, in spite of quantity production on someorders, the average number of separate parts made is less than 500per order.Jobs are identified by part numbers, the numbers givento particular products by the customer purchasing the same fromthe Employer.There are several hundred different part numbersin the Employer's files.Approximately 62 percent of the Employer'sproduction employees are piece-rate workers.The function of thetime-study division is to establish such piece rates.The function ofthe estimating division is to determine, record, and report the lowestmanufacturing cost on any article ordered if such order is placed inproduction within a reasonable time thereafter.The phases of esti-mating work include the preparation of original or revised quotationson which the Employer bids for new orders, and a review of an esti-mate afterthe job has actually been placed in production.Non-supervisory employees in the Standards Departmentinclude(1) time-study men, (2) estimators, and (3)clericalemployees.(1)Time-study men:Time-studymen, ofwhom there are eight,' ortime-study engineers, as they are sometimes called, although they gen-erally lack the technical training of engineers, make time studies onthe production floor to determine the base rate for an operation.Thisrate,modified by certain allowances, and checked by research in theEmployer's files, essentially determines the base pay of the productionpiece-rate operator.Time-study men are classified as time-study men"A" and "B", depending upon theirexperienceand ability.A time-study man is expected to refuse to time a job if it is not beingrun as routed or in prescribedsequence,and to refuseto time a job if,in his opinion, the operator is not giving a fair and satisfactory demon-stration.He makes suggestions to the foreman if he believes thatthe operation may be improved.The foreman, while available, is notalways present during a demonstration.Written time-studies arespot-checked by the supervisor of the time-study department or his6Matterof ArdleeService, Inc ,52 N L Ii B 1509TTime-studymen are employees from pioduction.departments, specifically trained at theplant for time-study work FEDERAL-MOGUL CORPORATION363assistant, but frequently prices are placed on the job before the pricehas been reviewed.After a price has been placed in operation, it maynot be changed except in accordance with procedure set up by the con-after notice.Most grievances which arise among production employees concernthe time-study work which primarily determines the piece rate of theoperation.Time-study men may be called as witnesses during the dis-cussion of grievances for the purpose of developing the facts involvedin setting up the piece rate or for the purpose of defending themselvesif the grievance is against them as individuals.(2)Estimators:Estimators, of whom there are nine in the Stand-ards Department at the plant, make studies by which they estimatelabor and material costs of products desired to be manufactured. Theyare classified according to their experience and ability as estimators"A" and "B".Methods, tooling, materials, direct labor, overhead,scrap losses and the like, and piece cost per hundred are included inthe estimated study.Labor-cost estimators must have a completeworking knowledge of plant operations and equipment.They workfrom time-study and routing records, suggesting changes in thesequence of proposed operations.When he has exhausted his sourcesof exact information, the labor-cost estimator uses his own discretionand judgment in estimating cost, based upon his experience and knowl-edge of methods, tools, equipment, materials, and manufacturing oper-ations.Material-cost estimators do more routine work because thesources upon which they base their estimates are more exact.Bothlabor-cost and material-cost estimators come into direct contact withproduction foremen and engineering employees.Routing is a function of the estimating division.When a job isbrought into the plant, tools must be planned for it and operationsset up in order that manufacturing may proceed in a predeterminedmanner.Routing schedules are set up by an employee classified asestimator "A", there being no separate job classification for routingwork.This employee sets up the sequence of operations and routingsthat will be followed through the engineering and shop departments.Proposed routings are checked by engineering employees who maysuggest changes in the proposed sequence of operations.Routingsheets for jobs are used by employees in various departments, includingthe time-study nlen, who must be guided by them in determiningwhether operations are being run in a proper sequence for a given timestudy.(3)Clerical employees in the Standards Department:In additionto the time-study men and estimators, there are four clerical employeesin the Standards Department.These include a steno-secretary, a 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDtypist clerk, and two other clerks.These clerical employees do gen-eral office work of the kind performed by office clerical employees intheir respective categories.We have generally excluded time-study men from office and clerical,technical, and production units,, and we see no reason to depart fromour custom in this instance.Estimators in the Standards Depart-ment appear to have little in common with the typists and office andfiling clerks who principally comprise the proposed clerical unit.Their interests would appear to be rather with the technical employeeswith whom they are associated in their research work or with the time-study men, who make not dissimilar analyses regarding productionwork.We will exclude estimators from the unit.9We see no reasonto exclude the four clerical employees from the unit merely becausethey are assigned to the Standards Department.We shall include theclerical employees in the Standards Department in the bargainingunit.We find that all office and clerical employees employed in the Em-ployer's Detroit, Michigan,- plants, including the switchboard opera-tor-receptionist, steno-secretaries, and clerical employees in the Stand-ards Department, but excluding salesmen; time-study men and esti-mators; all employees in the Personnel Department; all employees inthe Industrial Relations Department; all employees in the bargainingunits for which Locals 202 and 114 of the UAW-CIO are recognizedas bargaining agents; all employees in the Engineering, Credit, Re-search and Tax Departments except steno-secretaries in these fourdepartments; all secretaries; print shop employees; part-time or tem-porary employees; the auditor; all employees in the unit for whichForemen's Association of America is certified representative, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.IV. THE DETERMINATIONOF REPRESENTATIVES;THE ALLEGEDQUESTIONCONCERNING REPRESENTATIONOn or about May 2, 1946, the Petitioner asked the Employer forrecognition as bargaining representative of office andclerical em-ployees at the Employer's Detroit plants.On May 7, 1946, the Em-ployer refused the recognition.8Matter of Ford Motor Company,supra;Matter of Bh own &SharpeMfq Co ,68 N. LR B 487, 70 N L R I3 709,Matter of The Adams & WestlakeGo, 72 N L R B 720.Matter of A. S. Campbell Co , Inc.,69 N. L. R B. 1285. FEDERAL-MOGUL CORPORATION365On September 5, 1946, prior to the close of the hearing on theamended petition, the Regional Director, as noted above, conductedan election among employees in the unit alleged by the Petitioner tobe appropriate.The Tally of Ballots discloses that of 99 votes cast,26 were for, and 39 against, the Petitioner and that 34 votes werechallenged.The challenged ballotsThe challenged ballots include those of D. Gillis, H. Cross, and J.Costello, administrative assistants serving as salesmen; I. Keeler, A.Zegarski, J. Scott, J. Sufner, R. Pence, W. Sable, V. Eadie, W. Costello,and A. Servo, estimators; C. Messine, B. Lenz, W. Begin, C. Emery,E.'Henning, G. Ricci, E. Symons, and M. Smith, time-study men; R.Tear and V. Asaro, secretaries ; D. Convertini in the Mail Clerk andMessenger Department; J. Arnott, H. Maellreath, E. Belensky, H.Piekutowski, E. Sahr, and M. McClain, steno-secretaries; H. Stahl,clerk in the Purchasing Department, and F. Gayman, P. Koster, D.Koster, and B. Grammatico, clerical workers in the Standards Depart-ment.Since we have excluded from the unit found appropriate in SectionIV, above, salesmen, time-study men, estimators, and secretaries, wefind that D. Gillis, H. Cross, J. Costello, salesmen; I. Keeler, A. Zegar-ski, J. Scott, J. Sufner, R. Pence, W. Sable, V. Eadie, W. Costello, andA. Servo, estimators ; C. Messini, B. Lenz, W. Begin, C. Emery, E.Henning, G. Ricci, E. Symons, and M. Smith, time-study men; andR. Tear and V. Asaro, secretaries, are ineligible voters and that theirballots are invalid.The parties disagree respecting the status of D. Convertini in theMail Clerk and Messenger Department. Convertini is one of twoemployees in the department.He works without any close super-vision.His immediate supervisor is the assistant purchasing agent,whose office is a considerable distance from the mail room and whoseldom visits the same.Convertini plans and directs the work of oneclerk; than whom he receives an appreciably higher wage.The Em-ployer alleges that Convertini has power to recommend a change inemployee status.However, it does not appear that he has ever exercisedsuch power.While we believe that the status of Convertini is notentirely free from doubt, we find that Convertuii is not a supervisoryemployee within our definition of the term and he is included in theappropriate unit.For this reason, we find that Convertini is an eligiblevoter and that his ballot is valid.Since we have included in the unit steno-secretaries and general cleri-cal employees, and we have found that mere placement of clericalworkers in the Standards Department does not require their exclusion 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the unit, we find that J. Arnott, H. Macllreath, E. Belensky, H.Piekutowski, E. Sahr, M. McClain, H. Stahl,10 F. Gayman, P. Koster,D. Koster, and B. Grammatico are eligible voters and that their ballotsare valid.Since the counting of the 12 challenged ballots of eligiblevoters will not affect the results of the election, we shall not direct thattheir ballots be counted.Objections to the conduct of the electionOn September 11, 1946, the Petitioner filed objections to the conductof the election, contending that the Employer had interfered withthe conduct of the election and requesting that the election be set asideand a new election ordered. The Petitioner alleges as interference (1)that James H. Dingeman, assistant manager of the Industrial RelationsDepartment, served as observer for the Employer in the election andthat the presence of Dingeman at the election interfered with the freechoice of employees therein; (2) that the Employer marked up anddisplayed to employees a copy of a union leaflet circulated by thePetitioner, making the same derogatory to the Petitioner's interests;(3) that the Employer circulated a document among its employees in-dicating that the Petitioner was communistic in character; (4) thatthe Employer issued to its employees a letter, implying that the Peti-tioner was controlled by employees of companies other than the Em-ployer and otherwise anti-union in character; and (5) that the Em-ployer challenged voters whom the Petitioner considered eligible tovote in the election.We have considered the objections of Petitioner and the evidenceadduced in their support.Due to the widespread representation ofemployees at the Employer's Detroit plants by local unions affiliatedwith the parent body of the Petitioner and by Foremen's Associationof America, there were few employees available who could serve asimpartial observer for the Employer.The selection of Dingemanas observer for the Employer was specifically approved by the Peti-tioner's representatives.The union leaflet, the subject of the secondobjection, introduced into the record as Petitioner's Exhibit 7, wasmarked in a way derogatory to Petitioner, but there is no evidencethat the Employer, or any one acting for the Employer, marked orcaused the same to be shown to employees at the plant.A documentpurporting to be written by office workers, indicating that the Peti-tioner was communistic in character and inviting dissatisfied em-ployees to seek employment elsewhere, the subject of the third objec-tion, was circulated among eligible employees.The Employer deniesthat it wrote or circulated the document, and there is nothing in the10The recoil does not disclose the basis of the challenge of Stahl, and the challenge wasapparently an error. FEDERAL-MOGUL CORPORATION367record to disclose that the Employer or any one acting on its behalfwas concerned with the composition or distribution of the same.The Employer,on September 2, 1946, admittedly mailed a letter toeach of its clerical employees, stating the Employer's general employ-ment policies, urging employees to vote, and before voting to weighthe considerations involved most carefully, and closing with theexpression that, though the Employer felt that union membership orrepresentation was unnecessary to its employees, it would not inter-fere or discriminate against its employees if the Petitioner wereelected as representativeby them.We believe thatthis expressionof opinion on the part of the Employer is free of coercion andtherefore permissible.Lastly, the Employer admittedly challenged voters in categorieswhich the Employer contended should be excluded from the unit.When an election is held prior to a unit determination by the Boardamong employees in a unit proposed by the Petitioner, and theEmployer and the Petitioner disagree respecting the unit placementof certain categories of employees, the challenge is certainly theproper method by which either party may protect its contentionsregarding unit placement and prevent a commingling of ballots be-fore a decision upon the issues is made by the Board.We find thatthe objections of the Petitioner do not raise substantial and materialissues respecting the conduct of the election, and the objections arehereby overruled.Since a majority of eligible employees voting have not selectedthe Petitioner as their bargaining representative, we shall dismissthe petition filed herein.ORDERIT IS HEREBY ORDERED that the petition,as amended,filed by Inter-nationalUnion, UnitedAutomobile, Aircraft and Agricultural Im-plement Workers of America, Office Workers Local Union No. 889(UAW-CIO),for investigation and certification of representativesof employees of Federal-MogulCorporation,Detroit,Michigan, beand the same is hereby, dismissed.MR. JOHN M.HOUSTON took no part in the consideration of theabove Decision and Order.739926-47-vol 73-25